NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JUAN CARLOS DIAZ,                                 No.    14-70907

                    Petitioner,                    Agency No. A092-503-875

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Juan Carlos Diaz, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Diaz’s
request for oral argument.
§ 1252. We review for substantial evidence the agency’s factual findings, Silaya

v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that Diaz failed to

meet his burden of proof to demonstrate that it is more likely than not he would be

tortured by or with the consent or acquiesce of a public official or other person

acting in an official capacity if returned to Guatemala. See Alphonsus v. Holder,

705 F.3d 1031, 1049 (9th Cir. 2013) (the evidence did not compel the finding that

petitioner would more likely than not be tortured upon return). We reject Diaz’s

contentions that the agency failed to consider evidence and misstated the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-70907